t c summary opinion united_states tax_court david m redmond petitioner v commissioner of internal revenue respondent docket no 20004-07s filed date david m redmond pro_se chong s hong and james a whitten for respondent gerber judge this case was heard pursuant to the provisions of section of the internal_revenue_code in effect when the petition was filed pursuant to sec_7463 the decision to be entered is not reviewable by any other court and this opinion shall not be treated as precedent for any other case 1unless otherwise indicated all section references are to the internal_revenue_code as amended respondent filed a motion to dismiss this collection case on the ground of mootness and petitioner objected respondent advised that all of the tax_liabilities had been satisfied by various offsets and abatements petitioner objects on the ground that he has not had the opportunity to address the underlying merits of the tax and he believes that he could show entitlement to deductions that would reduce his tax_liabilities a hearing on respondent’s motion to dismiss on ground of mootness was held in fresno california on date background petitioner’s journey began with his attempt to file federal_income_tax returns showing zero tax and posing various reasons that respondent found frivolous so that the returns were rejected an example of one of the reasons petitioner advanced for not reporting income is that only foreign_income is taxable on some of the attempted return filings petitioner intentionally did not place an identification_number social_security or other identifying number and he contended that he was not required to do so because he was a u s citizen for each of the tax_year sec_2001 through respondent sent petitioner a letter advising that his returns were being rejected and petitioner persisted in his position that the amounts he received the amounts were approximately dollar_figure to dollar_figure annually were not taxable in each instance respondent prepared a so-called substitute for return for petitioner under sec_6020 reflecting the income that third-party payors had reported to respondent each time respondent prepared a substitute for return respondent mailed to petitioner a notice_of_deficiency setting forth the amount of income and tax and petitioner in each instance received the notice_of_deficiency but failed to petition this court because of petitioner’s failures to petition the court respondent was able to assess the deficiencies subsequently petitioner had some contact with respondent’s audit examiners and he attempted to convince them that his taxes should be abated by some amount respondent’s tax examiners did not consider petitioner’s proffer sufficient thereafter respondent advised petitioner of intended collection activity for and income taxes and through penalties by means of a letter final notice_of_intent_to_levy and notice of your right to a hearing issued date likewise on date respondent notified petitioner of the filing of a notice_of_federal_tax_lien by means of a letter notice_of_federal_tax_lien filing and your right to a hearing under sec_6320 covering through income_tax and penalties for through petitioner sought and was granted a hearing by respondent’s settlement officer on date petitioner submitted form sec_1040x amended u s individual_income_tax_return for the year sec_2001 through showing his income deductions exemptions credits etc the settlement officer advised petitioner that only the tax_year was open for purposes of a refund or offset with respect to the remaining years the periods for claiming a refund had expired petitioner contended that it was respondent’s delays that caused the periods for refund to expire and that he should receive overpayments for the and tax years in the final_determination the settlement officer advised that the notices of lien would not be released and that collection activity would go forward petitioner was also advised that he was not entitled to contest the underlying merits of the tax_liabilities because he already had that opportunity when he received notices of deficiency which he chose not to pursue petitioner sought relief from respondent’s final_determination by filing a petition with this court discussion after the filing of petitioner’s petition respondent collected the taxes and penalties that were the subject of the notice of lien filings and notice of intention to collect accordingly respondent seeks dismissal of this proceeding on the ground of mootness petitioner contends that he should be entitled to present the merits of his amended returns and to obtain relief in the form of overpayments or refunds of tax collected petitioner also claims that it was respondent who caused the delay that resulted in petitioner’s being unable to obtain refunds for the year sec_2001 sec_2002 and the collection of the liabilities that are the subject of this proceeding and respondent’s release of the lien obviates the need to decide whether respondent can proceed with collection and or the need to address the lien filing see 126_tc_1 in any event petitioner would not be entitled to contest the underlying merits of the tax_liabilities for through see sec_6330 petitioner failed to timely file meaningful returns and made arguments without merit rather than presenting substantiation for deductions exemptions or credits to which he may have been entitled he played a cat-and-mouse game with respondent and the time periods for claiming any credits overpayments or offsets expired while he played it may be that petitioner could have shown entitlement to additional deductions and or an overpayment but he chose not to pursue respondent’s determinations of the underlying deficiencies when he was confronted with the notices of deficiency accordingly and in conformity with the court’s pronouncement at the hearing an appropriate order of dismissal will be entered
